  

 

Case 2:19-mj-00158-DM Document6 Filed 11/14/19 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA SEALED

UNITED STATES OF AMERICA * CASE NO. 19-158 MAG
V. 7 SECTION: MAGISTRATE
KENYA BUTLER-SMALL ’
* * *
ORDER

Considering the foregoing motion,
IT IS HEREBY ORDERED that the Clerk of Court, Eastern District of Louisiana,

UNSEAL the Complaint in the above-captioned matter.

  
 

New Orleans, Louisiana, this ig day of November

 

HONORABLE MICHAEL B. NORTH
UNITED STATES MAGISTRATE JUDGE

 
